 

Case 2:17-cr-20465-DPH-RSW ECF No. 512, PagelD.7171 Filed 08/22/20 Page 1 of 2

August 21, 2020

Honorable Denise Page Hood
Chief Judge

United States District Court
Eastern District of Michigan
231 W. Lafayette Blvd.
Detroit, M! 48226

RE: Mashiyat Rashid
Dear Judge Hood,

This letter is written in support of Mr. Mashiyat Rashid. He is scheduled to be sentenced in
federal court. | am not aware of the crime he has been convicted of or any charges associated
with it. However, | do know that Mr. Rashid is a good man who apparently has made a serious
mistake and now he must pay a price for it. | have known Mashiyat Rashid since he was born.
My wife and | have known his parents for almost forty (40) years. He is a very respectful young
man and even though he made some bad decisions, he has a solid foundation upon which, with
God’s help, he can rebuild his life and again become a law abiding and productive member of
our society. | believe Mr. Rashid is truly sorry for any wrongdoing and that he will pass this test
which he now faces and use this experience as an opportunity to be a real asset to his
community and the society at large. Any leniency that you can show in his sentencing is
appreciated.

Thank you for your consideration.
Sincerely,

Eric R. Sabree

 

A
 

Case 2:17-cr-20465-DPH-RSW ECF No..512, PagelD.7172 Filed 08/22/20 Page 2 of 2

Mr. Eric R.’Sabree

Detroit, MI 48203

a,

or

eg § Ta
6¢ = ©»
oF a
O~ §$ me
$8 8
4 —

a any oe eee: iE Ce
HETROPLEX MI 400) (i: &
er ak
4, ied
S22 ALG SIG PM
Saou,
Honorable Denise Page Hood ” om
Chief Judge -
United States District Court
Eastern District of Michigan
231 W. Lafayette Bivd.
Detroit, M! 48226
’
SOSER-E TASS 1 Lobyosngfefadptadebetyey!ypepeedgffdel aff Peedet pty

 
